Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 07/09/2021.  Claims 1-3, 5-9, 11 and 12 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-9, 11 and 12 are allowable because the prior art fails to teach or suggest a method of receiving content in a terminal, the method comprising: transmitting a domain name system (DNS) query message requesting content-related information to a first server; receiving a DNS response message including the content-related information from the first server; and receiving the content from a second server based on the content-related information included in the DNS response messages, wherein the content-related information includes: a moving picture experts group (MPEG) media transport (MMT) service (SRV) resource record (RR) related to a location of each server for the content including the second server, an address (A) RR including an internet protocol (IP) address of the each server, and a text (TXT) RR including information related to an IP address range of each terminal, an identifier of each package in the content, an identifier of each asset included in a package, a starting sequence number of a media processing unit (MPU) of each asset, and an end sequence number of the MPU of each asset, as recited in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown (US 2018/0309713)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425